  8:20-cv-00166-RGK-PRSE Doc # 28 Filed: 04/16/21 Page 1 of 1 - Page ID # 90




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

CHASIN RENTERIA,                                         8:20CV166

                  Plaintiff,
                                                          ORDER
      vs.

NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES,

                  Defendant.


       IT IS ORDERED that Defendant’s motion for a 2-day extension of time
(Filing 27) is denied, as moot.

     Dated this 16th day of April, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
